DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner: 08/09/2021.

Specification
4. 	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested:
TRACKING CAD OBJECTS FOR REPORTING ITS LOCATION WITHIN THE LAYOUT.

5.	The disclosure is objected to because of the following informalities:
Specification, page 11, paragraph [042], line 2: "Example screen 400 includes four rooms" should be changed to "Example screen 300 includes four rooms".
Appropriate correction is required.



Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-10 of U.S. Patent US11087037B2. Although the claims at issue are not identical, they are not patentably distinct from each other because because the instant claims are similar to the claims in the patent to meet the limitations claimed in the patent.
Table 1: illustrates the conflicting claim pairs:
17/397410
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
US11087037B2
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20



Table 2: Comparison of claims in instant application 17/397410 vs. claims in US11087037B2.
17/397410 
US11087037B2
1.  A method for tracking computer-aided design ("CAD") content, comprising:
     receiving selection of an object within a CAD application, wherein the object does not
report a location relative to a layout, and wherein the object is at least one of a part or an assembly that can be used in the layout;

     linking the object to a tracker, wherein the tracker includes functionality for reporting its
location within the layout;




     receiving a selection on a graphical user interface ("GUI") to place the object within the
layout;
     polling the tracker, wherein the tracker reports an area within the layout where the object is located and a parameter value pertaining to the object; and

     presenting, on the GUI, object type counts for an area of the layout based on the polling.
1.  A method for tracking computer-aided design (“CAD”) content, comprising:
     receiving selection of an object within a CAD application, wherein the object does not report a location within the CAD application relative to a layout, and wherein the object is at least one of a part or an assembly that can be used in the layout;
     linking the object to a tracker that includes code that executes within the CAD application and is not a physical component outside of the CAD application, wherein the tracker includes functionality for reporting a location of the tracker within the layout in the CAD application;
     receiving a selection on a graphical user interface (“GUI”) to place the object within the layout;
     polling the tracker within the CAD application, wherein the tracker reports an area within the layout where the object is located and a parameter value pertaining to the object; and
     presenting, on the GUI, object type counts for the area of the layout based on the polling, wherein the object type counts are compiled based on multiple trackers for various object types reporting their presence within the area of the layout in response to the polling.
2. The method of claim 1, wherein linking the object to a tracker includes updating the
assembly to include the tracker, wherein the tracker is not visually represented on the GUI but the object is visually represented.

2.  The method of claim 1, wherein linking the object to the tracker includes updating the assembly to include the tracker, wherein the tracker is not visually represented on the GUI but the object is visually represented.
3.  The method of claim 1, wherein the tracker is a three-dimensional extrusion embedded within the object, wherein the tracker has multiple parameters that the plugin sets to same values as corresponding parameters of the object.
3. The method of claim 1, wherein the tracker is a three-dimensional extrusion embedded within the object, wherein the tracker has multiple parameters that a plugin sets to same values as corresponding parameters of the object.
4.  The method of claim 1, wherein linking the object to the tracker occurs as part of
assigning the tracker to a family, wherein the tracker is added to multiple assemblies
within the family.
4.  The method of claim 1, wherein linking the object to the tracker occurs as part of assigning the tracker to a family, wherein the tracker is added to multiple assemblies within the family. 
5.   The method of claim 1, wherein the polling is performed by a plugin that operates with the GUI, wherein the plugin receives reports from multiple trackers, each report including the parameter value of the respective object.
5.  The method of claim 1, wherein the polling is performed by a plugin that operates with the GUI, wherein the plugin receives reports from multiple trackers, each report including the parameter value of the respective object.
6.  The method of claim 1, wherein the tracker, in response to a polling instruction initiated by an application programming interface ("API") call from the plugin to the GUI, executes a function to determine which area it is currently located in based on
comparison of its spatial coordinates against boundaries of different areas of the layout.
6.  The method of claim 1, wherein the tracker, in response to a polling instruction initiated by an application programming interface (“API”) call from a plugin to the GUI, executes a function to determine which area the tracker is currently located in based on comparison of spatial coordinates of the tracker against boundaries of different areas of the layout.
7.  The method of claim 1, wherein polling causes each of multiple trackers to report room locations, and wherein the GUI displays how many of first and second object types are present in multiple rooms.
7.  The method of claim 1, wherein polling causes each of multiple trackers to report room locations, and wherein the GUI displays how many of first and second object types are present in multiple rooms.


8.  A non-transitory, computer-readable medium containing instructions for tracking CAD content, wherein a processor executes the instructions to perform stages comprising:

     receiving selection of an object that does not report a location relative to a layout, wherein the object is at least one of a part or an assembly that can be used in the layout;

     linking the object to a tracker, wherein the tracker includes functionality for reporting its
location within the layout;




     receiving a selection on a graphical user interface ("GUI") to place the object within the
layout;
      polling the tracker, wherein the tracker reports an area within the layout where the object is located and a parameter value pertaining to the object; and

     presenting, on the GUI, object type counts for an area of the layout based on the polling.

 

8.  A non-transitory, computer-readable medium containing instructions for tracking computer-aided design (“CAD”) content, wherein a processor executes the instructions to perform stages comprising:
     receiving selection of an object that does not report a location within a CAD application relative to a layout, wherein the object is at least one of a part or an assembly that can be used in the layout;
     linking the object to a tracker that includes code that executes within the CAD application and is not a physical component outside of the CAD application, wherein the tracker includes functionality for reporting a location of the tracker within the layout in the CAD application;
     receiving a selection on a graphical user interface (“GUI”) to place the object within the layout;
     polling the tracker within the CAD application, wherein the tracker reports an area within the layout where the object is located and a parameter value pertaining to the object; and
     presenting, on the GUI, object type counts for an area of the layout based on the polling, wherein the object type counts are compiled based on multiple trackers for various object types reporting their presence within the area of the layout in response to the polling.
9.  The non-transitory, computer-readable medium of claim 8, wherein linking the object to the tracker includes updating the assembly to include the tracker, wherein the tracker is
not visually represented on the GUI but the object is visually represented.
9.  The non-transitory, computer-readable medium of claim 8, wherein linking the object to the tracker includes updating the assembly to include the tracker, wherein the tracker is not visually represented on the GUI but the object is visually represented.
10.  The non-transitory, computer-readable medium of claim 8, wherein the tracker is a three-dimensional extrusion embedded within the object, wherein the tracker has multiple
parameters that the plugin sets to same values as corresponding parameters of the object.
10.  The non-transitory, computer-readable medium of claim 8, wherein the tracker is a three-dimensional extrusion embedded within the object, wherein the tracker has multiple parameters that a plugin sets to same values as corresponding parameters of the object.
11.  The non-transitory, computer-readable medium of claim 8, wherein linking the object to the tracker occurs as part of assigning the tracker to a family, wherein the tracker is added to multiple assemblies within the family.
11. The non-transitory, computer-readable medium of claim 8, wherein linking the object to the tracker occurs as part of assigning the tracker to a family, wherein the tracker is added to multiple assemblies within the family.
12.  The non-transitory, computer-readable medium of claim 8, wherein the polling is
performed by a plugin that operates with the GUI, wherein the plugin receives reports
from multiple trackers, each report including the parameter value of the respective object.
12.  The non-transitory, computer-readable medium of claim 8, wherein the polling is performed by a plugin that operates with the GUI, wherein the plugin receives reports from multiple trackers, each report including the parameter value of the respective object.
13.  The non-transitory, computer-readable medium of claim 8, wherein the tracker, in
response to a polling instruction initiated by an application programming interface ("API") call from the plugin to the GUI, executes a function to determine which area it is currently located in based on comparison of its spatial coordinates against boundaries of different areas of the layout.
13.  The non-transitory, computer-readable medium of claim 8, wherein the tracker, in response to a polling instruction initiated by an application programming interface (“API”) call from a plugin to the GUI, executes a function to determine which area the tracker is currently located in based on comparison of spatial coordinates of the tracker against boundaries of different areas of the layout.
14.  The non-transitory, computer-readable medium of claim 8, wherein polling causes each of multiple trackers to report room locations, and wherein the GUI displays how many of first and second object types are present in multiple rooms.
14. The non-transitory, computer-readable medium of claim 8, wherein polling causes each of multiple trackers to report room locations, and wherein the GUI displays how many of first and second object types are present in multiple rooms.


15.  A system for tracking CAD content, comprising:
     a processor that executes instructions for running a design application having an
application programming interface ("API");

     a memory that includes code for a plugin, the plugin interacting with the API to cause the processor to perform stages including:

     receiving selection of an object that does not report a location relative to a layout,
wherein the object is at least one of a part or an assembly that can be used in the layout;

     linking the object to a tracker, wherein the tracker includes functionality for reporting its location within the layout;




     receiving a selection on a graphical user interface ("GUI") to place the object within the layout;
     polling the tracker, wherein the tracker reports an area within the layout where the
object is located and a parameter value pertaining to the object; and

     presenting, on the GUI, object type counts for an area of the layout based on the
polling.
15.  A system for tracking computer-aided design (“CAD”) content, comprising:
     a processor that executes instructions for running a CAD application having an application programming interface (“API”);
     a memory that includes code for a plugin, the plugin interacting with the API to cause the processor to perform stages including:
     receiving selection of an object that does not report a location within the CAD application relative to a layout, wherein the object is at least one of a part or an assembly that can be used in the layout;
     linking the object to a tracker that includes code that executes within the CAD application and is not a physical component outside of the CAD application, wherein the tracker includes functionality for reporting a location of the tracker within the layout in the CAD application;
     receiving a selection on a graphical user interface (“GUI”) to place the object within the layout;
     polling the tracker within the CAD application, wherein the tracker reports an area within the layout where the object is located and a parameter value pertaining to the object; and
     presenting, on the GUI, object type counts for an area of the layout based on the polling, wherein the object type counts are compiled based on multiple trackers for various object types reporting their presence within the area of the layout in response to the polling.
16.  The system of claim 15, wherein linking the object to the tracker includes updating the
assembly to include the tracker, wherein the tracker is not visually represented on the
GUI but the object is visually represented.
16.  The system of claim 15, wherein linking the object to the tracker includes updating the assembly to include the tracker, wherein the tracker is not visually represented on the GUI but the object is visually represented.
17.  The system of claim 15, wherein the tracker is a three-dimensional extrusion embedded within the object, wherein the tracker has multiple parameters that the plugin sets to same values as corresponding parameters of the object.
17.  The system of claim 15, wherein the tracker is a three-dimensional extrusion embedded within the object, wherein the tracker has multiple parameters that the plugin sets to same values as corresponding parameters of the object.
18.  The system of claim 15, wherein linking the object to the tracker occurs as part of
assigning the tracker to a family, wherein the tracker is added to multiple assemblies
within the family.
18.  The system of claim 15, wherein linking the object to the tracker occurs as part of assigning the tracker to a family, wherein the tracker is added to multiple assemblies within the family.
19.  The system of claim 15, wherein the polling is performed by a plugin that operates with the GUI, wherein the plugin receives reports from multiple trackers, each report including the parameter value of the respective object.
19.  The system of claim 15, wherein the polling is performed by the plugin, which operates with the GUI, wherein the plugin receives reports from multiple trackers, each report including the parameter value of the respective object.
20.  The system of claim 15, wherein polling causes each of multiple trackers to report room locations, and wherein the GUI displays how many of first and second object types are present in multiple rooms.
20.  The system of claim 15, wherein polling causes each of multiple trackers to report room locations, and wherein the GUI displays how many of first and second object types are present in multiple rooms.

 
Although the claims at issue are not identical, they are not patentably distinct from each other. For example, claim 1 of the present application recites “receiving selection of an object within a CAD application, wherein the object does not report a location relative to a layout, and wherein the object is at least one of a part or an assembly that can be used in the layout;” "linking the object to a tracker, wherein the tracker includes functionality for reporting its location within the layout;” “receiving a selection on a graphical user interface ("GUI") to place the object within the layout;” “polling the tracker, wherein the tracker reports an area within the layout where the object is located and a parameter value pertaining to the object; and” “presenting, on the GUI, object type counts for an area of the layout based on the polling.” while claim 1 of US11087037B2 discloses “receiving selection of an object within a CAD application, wherein the object does not report a location within the CAD application relative to a layout, and wherein the object is at least one of a part or an assembly that can be used in the layout;” “linking the object to a tracker that includes code that executes within the CAD application and is not a physical component outside of the CAD application, wherein the tracker includes functionality for reporting a location of the tracker within the layout in the CAD application;” “receiving a selection on a graphical user interface (“GUI”) to place the object within the layout;” “polling the tracker within the CAD application, wherein the tracker reports an area within the layout where the object is located and a parameter value pertaining to the object; and” “presenting, on the GUI, object type counts for the area of the layout based on the polling, wherein the object type counts are compiled based on multiple trackers for various object types reporting their presence within the area of the layout in response to the polling.”

Regarding Claims 8 and 15, the claims are rejected under obviousness double patenting for the same rational described as above.


Claim Rejections - 35 USC § 103  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-5, 7-12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen et al., (“Rasmussen”) [US-2007/0038414-A1] in view of Buckman et al. (“Buckman”) [US-2018/0032649-A1], further in view of Schoner et al. (“Schoner”) [US-2014/0035726-A1]
Regarding claim 1, Busch discloses a method for tracking computer-aided design ("CAD") content (Rasmussen- Figs. 5C-D show graphical user interface screens; ¶0013 discloses a method that enables a data center operator to determine available power and cooling at specific areas and enclosures in a data center to assist in locating new equipment in the data center; ¶0022 discloses method for designing a layout of a data center; ¶0106 discloses 3D models may be exported from the design system to CAD tools such as AutoCAD [computer-aided design ("CAD")]), comprising:
receiving selection of an object within a CAD application, wherein the object does not report a location relative to a layout, and wherein the object is at least one of a part or an assembly that can be used in the layout (Rasmussen- Figs. 5C shows “Add Rack” [selection of an object] choice in configuration box 408, wherein the “Rack” in “Add Rack” does not detail [report] a location that shown in the layout within the CAD application [the object does not report a location relative to a layout], and “Rack” [the object is at least one of a part] is a part that can be used in the layout; ¶0021 discloses selecting components for each of the plurality of devices from a displayed list of components [receiving selection of an object]; ¶0106 discloses 3D models may be exported from the design system to CAD tools such as AutoCAD [a CAD application]);
linking the object to a tracker, wherein the tracker includes functionality for reporting its location within the layout (Rasmussen- ¶0069 discloses all equipment and components within equipment racks may include RFID tags [linking the object to a tracker], which can be used by systems of the invention to track location of equipment and racks [reporting its location]; ¶0116 discloses reports can be generated that indicate to a user or data center manager how much capacity is available for each row, for each rack and for the facility in its entirety [reporting]);
receiving a selection on a graphical user interface ("GUI")  the object within the layout (Rasmussen- Fig. 5C shows a floor editor interface 402 [a graphical user interface ("GUI")] used to layout equipment in a data center, while Fig. 5D shows a rack editor interface 404 used to provide further details of the contents of equipment in the data center; Figs. 5C shows “Add Rack” [selection the object] choice in configuration box 408, wherein the “Rack” in “Add Rack” will be placed in the a floor layout box 412; ¶0021 discloses selecting components for each of the plurality of devices from a displayed list of components [receiving selection]; ¶0026 discloses the equipment layout identifying a location of each of a plurality of devices in the data center, including identifying a row location for each of a plurality of equipment racks with a first subset of the plurality of equipment racks being included in a first row [object within the layout]);
 wherein the tracker reports an area within the layout where the object is located and a parameter value pertaining to the object (Rasmussen- ¶0069 discloses all equipment and components within equipment racks may include RFID tags [tracker], which can be used by systems of the invention to track location of equipment and racks [reporting where the object is located]; Fig. 5C and ¶0089 discloses the floor editor box 412 shows the layout of equipment in a data center being designed and provides text that identifies the equipment contained in the layout […] the room size may be changed as equipment is added to the layout. Three rows 412C, 412D and 412E are outlined in the room shown in FIG. 5C […] As shown in FIG. 5C, the rows are configured in a manner to provide alternating hot and cold aisles. Row 412D includes three equipment racks (identified by “R”), two half-rack cooling units (identified by “C”) a UPS (“U”) and a power distribution unit (“P”) [parameter value]. Row 412E includes one rack, and row 412C as presently configured does not include any equipment [reports an area within the layout where the object is located and a parameter value pertaining to the object]); and
presenting, on the GUI, object type counts for an area of the layout  displaying a floor plan model of the data center, wherein the floor plan model includes a floor plan that indicates a location of each of the plurality of devices in the data center, and for each of the plurality of devices, displaying on the floor plan an indication of remaining cooling capacity. The method may include displaying on the floor plan an indication of remaining power capacity for each of the plurality of devices [presenting object type counts for an area of the layout]; ¶0023 discloses for each of the plurality of devices, displaying on the first floor plan model an indication of remaining cooling capacity, and displaying on the first floor plan model an indication of remaining power capacity for each of the plurality of devices [presenting object type counts for an area of the layout]; ¶0069 discloses in stage 304 of the method, information regarding equipment to be installed in the facility is entered. The information includes the number of racks of equipment [object type counts], maximum power draw for each of the racks, dimensions of the racks, and cooling requirements for the racks; ¶0098 discloses the row planning configurator may provide an estimate on the number of racks [object type counts] that can be supported based on the power components and in-row cooling units contained in the row).
Rasmussen fails to explicitly disclose receiving a selection on a graphical user interface ("GUI") to place the object within the layout; polling the tracker; and presenting, on the GUI, object type counts for the area of the layout based on the polling.
However, Buckman discloses
receiving a selection on a graphical user interface ("GUI") to place the object within the layout (Buckman- ¶0029-0030 discloses based on a user selection, the plugin can cause REVIT to display a dialog display. The dialog display allows the user to set parameter values for an assembly in a visually understandable manner […] the plugin can operate with REVIT through communicating with an application program interface (“API”). The dialog display can execute as a plugin to REVIT or another BIM or CAD system; ¶0037-0038 disclose the specific combination of an assembly can be represented in the dialog display 133 by highlighting or populating the selection options that make up the specific assembly […] the dialog display 133 can illustrate an electrical assembly, including a power box, a data box, conduit pipes, and ring connectors. Available options for selection by the user can include box width, power or data box location, ring diameter, ring depth, number of boxes, and other options. The plugin 132 can map these options back to permissible values for parameters in REVIT 110 [receiving a to place the object within the layout]; ¶0074 discloses the dialog display 133 can receive user selections of the options and translate those into permissible parameter values in REVIT 110 at stage 560 [receiving a selection to place the object within the layout]; Fig. 3A and ¶0046 disclose an example graphical user interface (“GUI”) 300. The GUI 300 can be executed in REVIT 110 or another program [a graphical user interface ("GUI")]);
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention  to have modified Rasmussen to incorporate the teachings of Buckman, and apply the plugin can cause REVIT to display a dialog display to receive user selections to place the object within the layout into receiving a selection, as taught by Rasmussen for receiving a selection on a graphical user interface ("GUI") to place the object within the layout.
Doing so would provide a plugin to REVIT or a similar program that allows for utilizing nested families for related parts and assemblies.
The prior art fails to explicitly disclose, but Schoner discloses
polling the tracker (Schoner- Fig. 10 and ¶0099 disclose RFID transceiver 810 of handheld sensor unit 720 performs regular polling to detect RFID tags [tracker] and/or other entity identifiers in its vicinity [area within the layout] portable computing devices 60 may be used to automatically obtain information from devices 40 when in an area associated
with the devices 40); 
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention  to have modified Rasmussen/Buckman to incorporate the teachings of Schoner, and apply polling to collect and report information from tracking devices into the layout where the object is located and a parameter value pertaining to the object and presenting, on the GUI, object type counts for an area of the layout, as taught by Rasmussen/Buckman for polling the tracker, wherein the tracker reports an area within the layout where the object is located and a parameter value pertaining to the object; and presenting, on the GUI, object type counts for an area of the layout based on the polling.
Doing so would provide an enhanced method for tracking an entity.

Regarding claim 2, Rasmussen in view of Buckman and Schoner, discloses the method of claim 1, and further discloses wherein linking the object to a tracker (see Claim 1 rejection for detailed analysis) includes updating the assembly to include the tracker, wherein the tracker is not visually represented on the GUI but the object is visually represented (Rasmussen- Figs. 5C shows “Add Rack” wherein the RFID tags [the tracker] is not visually represented on the GUI but the “Rack”  [the object] is visually represented; ¶0069 discloses all equipment and components within equipment racks [the assembly] may include RFID tags [the assembly to include the tracker]; ¶0114 discloses an updated floor model and the equipment may be installed and parameters of the data center may be measured and updated in the manner described above in stages 318 to 322 of process 300 using for example a data center management system [updating the assembly]; Buckman- ¶0072 discloses the user can change some of these selections, which alters features of the assembly, and which children are associated with the host instance [updating the assembly]).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention  to have modified Rasmussen to incorporate the teachings of Buckman and apply altering features of the assembly and affixing the RFID tags to safety equipment into the RFID tags, as taught by Rasmussen for updating the assembly to include the tracker, wherein the tracker is not visually represented on the GUI but the object is visually represented.
Doing so would provide an enhanced method for tracking an entity.

Regarding claim 3, Rasmussen in view of Buckman and Schoner, discloses the method of claim 1, and further discloses wherein the tracker is a three-dimensional extrusion embedded within the object (Schoner- ¶0026 discloses by corresponding with several tags at known locations an active RFID reader used as an entity tracker (e.g., multi-mode ID 108 of FIG. 1) can use trilateration (by time of flight, signal strength measurement, and/or phase measurement) to ascertain its location in three dimensions relative to the known locations of the corresponded RFID tags [the tracker is a three-dimensional extrusion embedded within the object]), wherein the tracker has multiple parameters that the plugin sets to same values as corresponding parameters of the object (Rasmussen- ¶0067 discloses physical parameters (i.e., dimensions) as well as power and cooling consumption data, and in the case of power supplies and air conditioning units may include cooling and power output characteristics [parameters of the object]; Buckman- ¶0026 discloses the plugin can track which parameters and values apply to an assembly [multiple parameters that the plugin sets]; Schoner- ¶0026 discloses by corresponding with several tags at known locations an active RFID reader used as an entity tracker (e.g., multi-mode ID 108 of FIG. 1) can use trilateration (by time of flight, signal strength measurement, and/or phase measurement) [the tracker has multiple parameters] to ascertain its location in three dimensions relative to the known locations of the corresponded RFID tags).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified to have modified Rasmussen to incorporate the teachings of Buckman and Schoner, and apply the plugin can track which parameters and trilateration to ascertain its location in three dimensions into the RFID tags and the parameters of the object, as taught by Rasmussen so as the tracker is a three-dimensional extrusion embedded within the object, wherein the tracker has multiple parameters that the plugin sets to same values as corresponding parameters of the object.
Doing so would provide an enhanced method for tracking an entity.

Regarding claim 4, Rasmussen in view of Buckman and Schoner, discloses the method of claim 1, and further discloses wherein linking the object to the tracker occurs as part of assigning the tracker to a family, wherein the tracker is added to multiple assemblies within the family (Rasmussen- ¶0069 discloses all equipment and components within equipment racks [multiple assemblies within the family] may include RFID tags [linking the object to the tracker occurs as part of assigning the tracker to a family, wherein the tracker is added to multiple assemblies within the family]).

Regarding claim 5, Rasmussen in view of Buckman and Schoner, discloses the method of claim 1, and further discloses wherein the polling is performed by a plugin that operates with the GUI, wherein the plugin receives reports from multiple trackers, each report including the parameter value of the respective object (Rasmussen- Fig. 5C shows a floor editor interface 402 used to layout equipment in a data center, while Fig. 5D shows a rack editor interface 404 used to provide further details of the contents of equipment in the data center [the GUI]; ¶0069 discloses all equipment and components within equipment racks may include RFID tags [multiple trackers], which can be used by systems of the invention to track location of equipment and racks [reports from multiple trackers]; ¶0021 discloses displaying a floor plan model of the data center, wherein the floor plan model includes a floor plan that indicates a location of each of the plurality of devices in the data center, and for each of the plurality of devices, displaying on the floor plan an indication of remaining cooling capacity. The method may include displaying on the floor plan an indication of remaining power capacity for each of the plurality of devices [each report including the parameter value of the respective object]; Buckman- ¶0029-0030 discloses based on a user selection, the plugin can cause REVIT to display a dialog display. The dialog display allows the user to set parameter values for an assembly in a visually understandable manner […] the plugin can operate with REVIT through communicating with an application program interface (“API”). The dialog display can execute as a plugin to REVIT or another BIM or CAD system [a plugin that operates with the GUI]; Schoner- ¶0099 discloses RFID transceiver 810 of handheld sensor unit 720 performs regular polling to detect RFID tags and/or other entity identifiers in its vicinity [the polling is performed]).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified to have modified Rasmussen to incorporate the teachings of Buckman, and apply the a plugin that operates with the GUI and the polling is performed into the report including the parameter value of the respective object, as taught by Rasmussen so the polling is performed by a plugin that operates with the GUI, wherein the plugin receives reports from multiple trackers, each report including the parameter value of the respective object.
The same motivation that was utilized in the rejection of claim 1 applies equally to this claim.

Regarding claim 7, Rasmussen in view of Buckman and Schoner, discloses the method of claim 1, and further discloses wherein polling causes each of multiple trackers to report room locations, and wherein the GUI displays how many of first and second object types are present in multiple rooms (Rasmussen- Fig. 5C shows a floor editor interface 402 used to layout equipment in a data center, while Fig. 5D shows a rack editor interface 404 used to provide further details of the contents of equipment in the data center [the GUI displays how many of first and second object types are present in multiple areas]; ¶0069 discloses all equipment and components within equipment racks may include RFID tags [multiple trackers], which can be used by systems of the invention to track location of equipment and racks [reporting where the object is located]; ¶0021 discloses displaying a floor plan model of the data center, wherein the floor plan model includes a floor plan that indicates a location of each of the plurality of devices in the data center, and for each of the plurality of devices, displaying on the floor plan an indication of remaining cooling capacity. The method may include displaying on the floor plan an indication of remaining power capacity for each of the plurality of devices [displays how many of first and second object types are present in multiple rooms]; ¶0023 discloses for each of the plurality of devices, displaying on the first floor plan model an indication of remaining cooling capacity, and displaying on the first floor plan model an indication of remaining power capacity for each of the plurality of devices [displays how many of first and second object types are present in multiple rooms]; Schoner- Fig. 10 and ¶0099 discloses RFID transceiver 810 of handheld sensor unit 720 performs regular polling to detect RFID tags [multiple trackers] and/or other entity identifiers in its vicinity [polling causes each of multiple trackers to report locations]).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention  to have modified Rasmussen/Buckman to incorporate the teachings of Schoner, and apply the polling into the GUI displays the object types, as taught by Rasmussen/Buckman so as polling causes each of multiple trackers to report room locations, and wherein the GUI displays how many of first and second object types are present in multiple rooms.
The same motivation that was utilized in the rejection of claim 1 applies equally to this claim.


Regarding claims 8-12, 14 all claim limitations are set forth as claims 1-5, 7 in a non-transitory, computer-readable medium containing instructions for tracking CAD content, wherein a processor executes the instructions and rejected as per discussion for claims 1-5, 7.

Regarding claim 8, Rasmussen in view of Buckman and Schoner, discloses a non-transitory, computer-readable medium containing instructions for tracking CAD content, wherein a processor executes the instructions to perform stages comprising the stages in claim 1.

The system of claims 15-20 are similar in scope to the functions performed by the method of claims 1-5, 7 and therefore claims 15-20 are rejected under the same rationale

Regarding claim 15, Rasmussen in view of Buckman and Schoner, discloses system for tracking CAD content (Rasmussen- Figs. 5C-D show graphical user interface screens and ¶0013 discloses a system that enables a data center operator to determine available power and cooling at specific areas and enclosures in a data center to assist in locating new equipment in the data center; ¶0022 discloses method for designing a layout of a data center; ¶0106 discloses 3D models may be exported from the design system to CAD tools such as AutoCAD [a CAD application]), comprising:
a processor that executes instructions for running a design application having an application programming interface ("API") (Rasmussen- Fig. 3 and ¶0061 disclose the functions described with reference to FIG. 3 may be performed on one processor; Fig. 17 and ¶0210 disclose the computer system 900 may include a processor 903 connected to one or more memory devices 904. Memory 904 is typically used for storing programs and data during operation of the computer system 900; Buckman- ¶0030 discloses the plugin can operate with REVIT through communicating with an application program interface (“API”). The dialog display can execute as a plugin to REVIT or another BIM or CAD system. It can also be a separate application that interfaces with REVIT through an API [a design application having an application programming interface]);
a memory that includes code for a plugin, the plugin interacting with the API to cause the processor (Rasmussen- Fig. 3 and ¶0061 disclose the functions described with reference to FIG. 3 may be performed on one processor; Fig. 17 and ¶0210 disclose the computer system 900 may include a processor 903 connected to one or more memory devices 904. Memory 904 is typically used for storing programs and data during operation of the computer system 900; Buckman- ¶0035 discloses using the API, REVIT 110 can execute custom methods for the plugin 132 when certain events occur within REVIT 110; ¶0051 discloses the plugin 132 can display a dialog display 330 that isolates features of the assembly 320, and provides options that the user can select regarding those features […] The options that display in the dialog display 330 can be coded within the host family 205 [code for a plugin]; ¶0083 discloses RAM 710 may include a memory device for storing data associated with one or more operations of processor 705. For example, ROM 720 may load instructions into RAM 710 for execution by processor 705) to perform stages in claim 1.
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention  to have modified Rasmussen/Schoner to incorporate the teachings of Buckman, and apply the plugin interacting with the API with the processor and memory as taught by Rasmussen to perform stages for tracking computer-aided design ("CAD") content.
The same motivation that was utilized in the rejection of claim 1 applies equally to this claim.


10.	Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen in view of Buckman, further in view of Schoner, still further in view of Gronqvist et al. (“Gronqvist”) [US-2017/0339528-A1]
Regarding claim 6, Rasmussen in view of Buckman and Schoner, discloses the method of claim 1, and further discloses wherein the tracker, in response to a polling instruction initiated by an application programming interface ("API") call from the plugin to the GUI (Rasmussen- ¶0069 discloses all equipment and components within equipment racks may include RFID tags [tracker], which can be used by systems of the invention to track location of equipment and racks; Buckman- ¶0030 discloses the plugin can operate with REVIT through communicating with an application program interface (“API”). The dialog display can execute as a plugin to REVIT or another BIM or CAD system. It can also be a separate application that interfaces with REVIT through an API [an application programming interface ("API") call from the plugin to the GUI]; Schoner- ¶0099 discloses RFID transceiver 810 of handheld sensor unit 720 performs regular polling to detect RFID tags and/or other entity identifiers in its vicinity [a polling instruction]),
The prior art fails to explicitly disclose, but Gronqvi discloses
executes a function to determine which area it is currently located in based on comparison of its spatial coordinates against boundaries of different areas of the layout (Gronqvist - ¶0003 discloses for indoor position of a mobile communication device sets of geographic coordinates may e.g. be estimated using an indoor positioning system comprising one or more stationary communication devices, e.g. location beacons. The estimated sets of geographic coordinates [spatial coordinates] are thereafter map matched to the logical model of the environment, e.g. an office building, in order to calculate the position for the mobile communication device by relating the estimated sets of geographic coordinates to physical boundaries of the environment in the form of features being e.g. walls, furniture, etc. in an existing logical model (e.g. a plan drawing) [determine which area it is currently located in based on comparison of its spatial coordinates against boundaries of different areas of the layout]; ¶0014 discloses estimate one or more sets of geographic coordinates of the mobile communication device; map match the estimated one or more sets of geographic coordinates of the mobile communication device to the dynamically updated logical mod& of the environment [comparison of its spatial coordinates against boundaries of different areas]; and calculate the position of the mobile communication device within the environment based on the map match [determine which area it is currently located]).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Rasmussen/Buckman/Schoner to incorporate the teachings of Gronqvist, and apply the comparison of spatial coordinates against boundaries of different areas into the trackers, as taught by Rasmussen/Buckman/Schoner in order the tracker, in response to a polling instruction initiated by an application programming interface ("API") call from the plugin to the GUI, executes a function to determine which area it is currently located in based on comparison of its spatial coordinates against boundaries of different areas of the layout.
Doing so would provide an efficient map matching, especially for calculating a position for a tracker indoors.

Regarding claim 13 all claim limitations are set forth as claim 6 in a non-transitory, computer-readable medium containing instructions for tracking CAD content, wherein a processor executes the instructions and rejected as per discussion for claim 6.


Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-10,664,772-B1 to Poel et al., Method and system for facilitating collaboration sessions teaches the tracker includes functionality for reporting a location of the tracker within the layout in the CAD application (Fig. 1-2, 9; col 18, line 66 to col 19, line 5; col 19, lines 45-50; col 22, line 25-40).
US-2019/0347746-A1 to Duncan et al., Building construction tracking device and methods teaches a device executes an application that uses an augmented reality experience on a building construction site to provide productivity tracking for projects (Abstract). Duncan further teaches a tracker device 100 within the CAD application without a physical counterpart (Fig 2B and 40050-0059).
US-2020/0134560-A1 to McLinden et al., Method and system for automatically creating a bill of materials teaches automatically creating Bills of Materials. A Building Information Model (BIM) electronic drawing is created on a 3D BIM program using Bill of Material standards (Abstract). McLinden further teaches manually counts the quantities for each material type (0005-0006; 40228).

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619